DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 01/22/2021.
	Claims 1, 4-8, 11-15 and 17-20 are pending in this action.
	Claims 1, 8 and 15 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1, 4-8, 11-15 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


6.	Claims 1, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent No. 10,522,608 B2; hereinafter Park) in view of Lee et al. (US 2016/0103549 A1; hereinafter Lee), further in view of Jeon ( US 2014/0210736), and further in view of Polishchuk et al. (US 2012/0044187 A1; hereinafter Polishchuk).

Regarding claim 1, Park (Figs 7, 16 and 20-21) discloses a display substrate, comprising:
a display region (Fig. 21, display region DA);
a peripheral circuit located on a periphery of the display region (e.g. printed circuit board 700 located on peripheral region PA ) and provided with a signal line (common voltage line ELS and CB2; see column 21, line 63 through column 22, line 5 and column 26, lines 19-31).
 at least one conductive pattern (e.g., 152a), located on a  encapsulation layer of the display substrate (the conductive pattern 152a is located on the encapsulation layer 380; see Fig.5 and column 12, lines 18-55), extended to the peripheral region of the display substrate (the conductive pattern 152a extended to peripheral area PA with wires W20;see Fig. 7 and column 13, lines 5-35). Park also teaches a Pad region of the display substrate (PDA area; see Fig. 16),
wherein the conductive pattern (152a)  is located in the display region (DA) (column 13, lines 19-25 discloses that “the touch sense area TA is an area where a touch made by an external object can be sensed, and may be substantially the same as the above-described display area DA),
wherein the display substrate comprises a plurality of light-emitting units (pixel PX units) located in the display region (see column 1, lines 19-25 and column 11, line 63 through column 12, line 17)
Park teach an encapsulation layer (380), but does not explicitly teach the encapsulation layer (380) being a thin film encapsulation layer.
Lee teaches (Figs. 3A, 3B, 4A and 4B, par [0082] [0111]-[0115]) teaches at least one conductive pattern (The first conductive layer 410 and second conductive layer 430) located on a thin film encapsulation layer of the display substrate (par [0082] [0111], the first conductive layer 410 may be disposed on the thin film encapsulation layer 340. It is understood that the conductor layer 430 also disposed on the thin film encapsulation layer 340);
wherein the conductive pattern (par [0060], the touch part 400 may include a first conductive layer 410) is located in the display region (par [0059], the touch part 400 may be directly disposed on the display part 300. Therefore, the conductive pattern is located in the display region AR).
wherein the display substrate comprises a plurality of light-emitting units located in the display region (Fig. 3B, par [0082], the pixel PX may include a thin film transistor TFT and an organic light emitting diode OLED).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the thin film encapsulation layer of Lee to the 

Park and Lee do not teach the conductive pattern extended to a Pad region of the display substrate, and connected substantially parallel to signal line in the Pad region.
Jeon (Fig.1) teaches the conductive pattern (212) extended to a Pad region of the display substrate (Pad region 119a and 119b) and connected substantially parallel to signal line (112) in the Pad region (the electrodes 212 and the control lines 112 are extended in Pad portion 119a and 119b in vertical direction and parallel connected each other through coupling member in Pad portion 119a and 119b; see [0047]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the conductive pattern and signal lines of Park by using the pad region of Jeon to connect both the conductive pattern and signal lines. The motivation would provide the organic light emitting display integrated with the touch screen panel having a thin thickness without any additional process (see [0024 of Jeon)

Park, Lee and Jeon do not teach:
an orthogonal projection of the conductive pattern on a base substrate of the display substrate does not coincide at all or in part with orthogonal projections of the light-emitting units on the base substrate.
Polishchuk (Figs. 2B, 2C, par [0042]) teaches:
(202, 204) on a base substrate of the display substrate (102) does not coincide at all with orthogonal projections of the light-emitting units ( pixels 212 R, G, B where the light is emitted) on the base substrate (par [0042], each of the electrodes 202 and 204 can be aligned with, within, or positioned over a gap or mask between pixels of the display device, thereby further reducing the visibility of the electrodes 202 and 204 to a user. For example, FIG. 2B is a plan sectional view of an exemplary array of pixels 212 of a display device in accordance with an embodiment of the invention. The display device can include one or more pixel masks 215 that prevent the emission of visible light from the spaces or gaps located between the pixels 212) 
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, lee and Jeon with Polishchuk’s feature of an orthogonal projection of the conductive pattern on a base substrate of the display substrate does not coincide at all with orthogonal projections of the light-emitting units on the base substrate, and therefore to prevent the conductive pattern from affecting the display effect.

Regarding claim 8, this claim is substantially similar to claim 1. Therefore, claim 8 is rejected based on the same analysis as claim 1.

Regarding claim 15, the method claim 15 is similar to the display substrate claim 1. Therefore, claim 15 is rejected based on the same analysis as claim 1.

(column 11, line 63 though column 12, line 3 disclose “the emission layer 370 may include an organic emission material or an inorganic emission material). Furthermore, Lee (Fig. 3B) also teaches the display substrate is an Organic Light-Emitting Diode (OLED) display substrate or an Active-Matrix Organic Light-Emitting Diode (AMOLED) display substrate (par [0082], OLED with a thin film transistor TFT).  


7.	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and further in view of Feng (US 2020/0303467 A1).

Regarding claim 4, Park, Lee, Jeon, Polishchuk disclose the display substrate according to claim 1. Park does not teach a touch electrode bridge and a touch electrode which are located on the thin film encapsulation layer but disposed in different layers.   Lee (Figs. 5A and 5C) further teaches wherein the display substrate further comprises a touch electrode bridge and a touch electrode (par [0159], the second conductive layer 430-1 may include a plurality of conductive patterns, e.g., a plurality of bridge electrodes 430-1. The bridge electrodes 430-1 may be disposed on the insulating layer 420-1 and may be respectively insulated from the connection parts CP1 while respectively crossing the connection parts CP1), which are located on the thin film encapsulation layer but disposed in different layers (par [0160]-[0161], the insulating layer 420-1 may overlap a portion of the first conductive layer 410-1. The insulating layer 420-1 may include a lower insulating layer 421-1 and an upper insulating layer 422-1, which are sequentially stacked on the first conductive layer 410-1. The lower and upper insulating layers 421-1 and 422-1 may include the same material as that of the lower and upper insulating layers 421 and 422 described with respect to in FIG. 4C).
 Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park with Lee’s feature of wherein the display substrate further comprises a touch electrode bridge and a touch electrode, which are located on the thin film encapsulation layer but disposed in different layers, and therefore the touch part obtains coordinate information about a position at which a touch event occurs and provides information to the display part.

Park, Lee, Jeon, Polishchuk do not teach:
the conductive pattern is formed of a same material and in a same layer as the touch electrode bridge.
Feng (Figs 3 and 4, par [0025] [0030]) teaches:
the conductive pattern is formed of a same material and in a same layer as the touch electrode bridge (the bridge wires 620 may be formed directly on the insulation layer 610. The bridge wires 620 may be made by the same method with the driving electrodes 611 and the sensing electrodes 621. Alternatively, the bridge wires 620 may be formed on a film. The bridge wires 620 may be made by the same material with the driving electrode 611 and the sensing electrodes 621).


Regarding claim 5, Park, Lee, Jeon, Polishchuk and Feng disclose the display substrate according to claim 4. Park, Lee, Jeon do not teach the limitation wherein an orthogonal projection of the conductive pattern on a base substrate of the display substrate does not coincide at all or in part with orthogonal projections of the touch electrode on the base substrate.
Polishchuk (Figs. 2B, 2C, par [0042]) further teaches:
an orthogonal projection of the conductive pattern on a base substrate of the display substrate (102) does not coincide at all or in part with orthogonal projections of the touch electrode on the base substrate (par [0042], each of the electrodes 202 and 204 can be aligned with, within, or positioned over a gap or mask between pixels of the display device, thereby further reducing the visibility of the electrodes 202 and 204 to a user. For example, FIG. 2B is a plan sectional view of an exemplary array of pixels 212 of a display device in accordance with an embodiment of the invention. The display device can include one or more pixel masks 215 that prevent the emission of visible light from the spaces or gaps located between the pixels 212).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, Lee, Jeon with Polishchuk’s feature of 

Regarding claim 11, the limitation recited in this claim is the same as claim 4. Therefore, claim 11 is rejected based on the same analysis as claim 4.

Regarding claim 12, the limitation “wherein an orthogonal projection of the conductive pattern on a base substrate of the display substrate does not coincide at all or in part with an orthogonal projection of the touch electrode on the base substrate” is similar to the limitation recited in claim 1. Therefore, claim 12 is rejected based on the same analysis as claim 1.

8.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and further in view of Guo et al. (US 2015/0310802 A1; hereinafter Guo).

Regarding claim 6, Park, Lee, Jeon, Polishchuk disclose the display substrate according to claim 1. Park further teaches wherein the display substrate is Organic Light-Emitting Diode (OLED) display substrate (column 11, line 63 though column 12, line 3 disclose “the emission layer 370 may include an organic emission material or an inorganic emission material). Furthermore, Lee (Fig. 3B) also teaches the (par [0082], OLED with a thin film transistor TFT).  

Park further teaches the signal line (common voltage line ELS and CB2), but does not teach wherein signal line is a Vss signal line.
 Guo (Figs. 2A-2B) teaches wherein the signal line is a Vss signal line (the line connected to Vss voltage as shown in Fig.2B; see [0039])

Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, Lee, Jeon, Polishchuk with Guo’s feature of wherein the signal line is a Vss signal line so as to reduce the number of transistors, thus reducing manufacturing cost (see [0008] and [0039] of Guo).

Regarding claim 13, the limitation recited in claims 13 is the same as claim 6. Therefore, claim 13 is rejected based on the same analysis as claim 6.

9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and Guo and further in view of Bibl et al. (Patent No. US 9,367,094 B2; hereinafter Bibl).

Regarding claim 7, Park, Lee, Jeon, Polishchuk and Guo disclose the display substrate according to claim 6. 

Bibl teaches wherein when a display substrate is a AMOLED display substrate, its bezel has a width of 0.5 mm or less (Fig. 9, col. 11 lines 49-59, a bezel 410 width surrounding the display panel 215, 315 can be minimized, for example below 4-5 mm or even less than 1 mm, less than 0.5 mm).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, Lee, Jeon, Polishchuk and Guo with Bibl’s feature of wherein when the display substrate is the AMOLED display substrate, its bezel has a width of 0.5 mm or less, and therefore require less space.

Regarding claim 14, the limitation recited in claims 14 is the same as claim 7. Therefore, claim 14 is rejected based on the same analysis as claim 7.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and further in view of Beak et al. (US 2018/0329554 A1; hereinafter Beak).
Regarding claim 17, Park, Lee, Jeon, Polishchuk discloses the method according to claim 15.  Park does not teach a touch electrode bridge and a touch electrode which are located on the thin film encapsulation layer but disposed in different layers.
(Figs. 5A and 5C) further teaches wherein the display substrate further comprises a touch electrode bridge and a touch electrode (par [0159], the second conductive layer 430-1 may include a plurality of conductive patterns, e.g., a plurality of bridge electrodes 430-1. The bridge electrodes 430-1 may be disposed on the insulating layer 420-1 and may be respectively insulated from the connection parts CP1 while respectively crossing the connection parts CP11), which are located on the thin film encapsulation layer but disposed in different layers (par [0160]-[0161], the insulating layer 420-1 may overlap a portion of the first conductive layer 410-1. The insulating layer 420-1 may include a lower insulating layer 421-1 and an upper insulating layer 422-1, which are sequentially stacked on the first conductive layer 410-1. The lower and upper insulating layers 421-1 and 422-1 may include the same material as that of the lower and upper insulating layers 421 and 422 described with respect to in FIG. 4C).
 The motivation is the same as claim 1.

Park, Lee, Jeon, Polishchuk do not teach:
and the forming the at least one conductive pattern comprises:
forming the conductive pattern and the touch electrode bridge simultaneously by a single patterning process.

Beak (Figs. 2 and 5D, par [0066]) teaches:
and the forming the at least one conductive pattern (first and second touch electrodes 152e and 154e) comprises:
(first and second touch electrodes 152e and 154e) and the touch electrode bridge  (the first bridges 152b) simultaneously by a single patterning process (par [0066]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, Lee, Jeon, Polishchuk with Beak’s feature of the forming the at least one conductive pattern comprises: forming the conductive pattern and the touch electrode bridge simultaneously by a single patterning process, and therefore achieve process simplification and cost reduction.

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and further in view of Wang (US 2017/0146867 A1).

Regarding claim 18, Park, Lee, Jeon, Polishchuk disclose the method according to claim 15.
Lee (Figs. 3A, 3B, 4A and 4B, par [0111]-[0115]) further teaches wherein the forming the at least one conductive pattern (The first conductive layer 410 and second conductive layer 430) connected in substantially parallel to the signal line (Fig. 4B, second conductive layer 430 are parallel to signal line SGL) on the thin film encapsulation layer of the display substrate (par [0111]).
The motivation is the same as claim 1.

Park, Lee, Jeon, Polishchuk do not teach performed by a bonding process.
Wang teaches performed by a bonding process (par [0046] [0061]).
.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Lee, Jeon, Polishchuk and further in view of Ye (US 2020/0203437 A1).

Regarding claim 19, Park, Lee, Jeon, Polishchuk disclose the method according to claim 15. 
However, Park, Lee, Jeon, Polishchuk do not explicitly teach further comprising forming a touch electrode bridge and a touch electrode on the thin film encapsulation layer of the display substrate by a Flexible Multiple Layer On Cell (FMLOC) process.
Ye (Figs. 3B]) teaches further comprising forming a touch electrode bridge (Fig. 3B, par [0073], a metal bridge 105 is thrilled on the film encapsulation layer 104) and a touch electrode on a thin film encapsulation layer of a display substrate by a Flexible Multiple Layer On Cell (FMLOC) process ([0070] discloses that “most of the flexible encapsulation materials used currently in this technical field have a multi-layer structure including both organic and inorganic films that are alternated with each other” and [0084], a second metal layer is deposited on a surface of the first inorganic layer 106 by sputtering or vapor deposition first, and then a photolithograph process is used to remove part of the second metal layer disposed between each of the contact holes 107 and the first recess 108, so as to form a touch control electrode. The touch control electrode includes a first electrode 110 and a second electrode 111).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Park, Lee, Jeon, Polishchuk with Ye’s feature of forming a touch electrode bridge and a touch electrode on the thin film encapsulation layer of the display substrate by a Flexible Multiple Layer On Cell (FMLOC) process, and therefore provide the flexible display apparatuses possess many advantages, including being light weight, having a small volume, are easily portable, and having a high impact-resisting ability and a high vibration-resisting ability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691